DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 01/22/2021.  Claims 1-8, 10-14, 16, 17, and 20-24 are currently pending.  Claims 9, 15, 18, and 19 have been cancelled.  Claims 21-24 have been added.  Claims 1-8, 10-14, 16, 17, and 20 have been amended.  Claims 1 and 24 are independent claims.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claims 1-3, 10-13, and 16 over Ozaki is withdrawn as necessitated by amendment.
The previous 35 U.S.C §102 rejection of claims 9, 15, 18, and 19 over Ozaki is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 4-8, 17, and 20 over Ozaki in view of Johansson is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 14 over Ozaki in view of Sirpal is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Priority
Applicant's claim for the benefit of prior-filed applications under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/23/2021 was filed on the mailing date of the application on 12/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “44” [Figs. 10A and 12A] has been used to designate both source application program and first part housing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “46” [Figs. 10A and 12A] has been used to designate both target application program and second part housing.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “54” [Figs. 14A-14C] has been used to designate both dragging action and some type of transition between the devices.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  4014 [Fig. 15].  



Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first or second touch screens” in the fifth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a dragging or flicking action” in the seventh line.  Examiner suggests reciting “a dragging action or a flicking action”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the dragging or flicking action” in the ninth line.  Examiner suggests reciting “the dragging action or the flicking action”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the first or second touch screens” in the tenth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the computing device” in the fifteenth line.  Examiner suggests reciting “the hinged mobile computing device”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the first or second touch screens” in the third and fourth line.  Examiner suggests reciting “the first touch screen or the second touch screen .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the first and second touch screens” in the fourth line.  Examiner suggests reciting “the first touch screen and the second touch screen ”.  Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the first or second touch screens” in the fifth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the dragging or flicking action” in the third line.  Examiner suggests reciting “the dragging action or the flicking action”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the dragging or flicking action” in the third line.  Examiner suggests reciting “the dragging action or the flicking action”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the first or second touch screens” in the fourth line, fourteenth line, and fifteenth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the computing device” in the fourth line.  Examiner suggests reciting “the hinged mobile computing device”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the first and second touch screens” in the fifth line, the eighth line, and ninth and tenth line.  Examiner suggests reciting “the first touch screen and the second touch screen .  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  Claim 14 recites “the mobile computing device” in the ninth line.  Examiner suggests reciting “the hinged mobile computing device”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  Claim 16 recites “the first or second touch screens” in the fifth line and seventh line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the first or second touch screens” in the fifth line and sixth and seventh line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Claim 20 recites “the first or second touch screens” in the second and third line and sixth and seventh line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “lifting the virtual object” in the fourth line.  Examiner suggests reciting “ moving the virtual object”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the first or second touch screens” in the seventh line and eighth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites “the first and second touch screens” in the third line, the seventh line, and eighth line.  Examiner suggests reciting “the first touch screen or [[and]] the second touch screen ”.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities:  Claim 23 recites “the first or second touch screens” in the fourth line.  Examiner suggests reciting “the first touch screen or the second touch screen .  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the first or second touch screens” in the eighth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “a dragging or flicking action” in the ninth line.  Examiner suggests reciting “a dragging action or a flicking action”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the dragging or flicking action” in the eleventh line.  Examiner suggests reciting “the dragging action or the flicking action”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the first or second touch screens” in the twelfth line.  Examiner suggests reciting “the first touch screen or the second touch screen ”.  Appropriate correction is required.
Claim 24 is objected to because of the following informalities:  Claim 24 recites “the computing device” in the fifteenth line.  Examiner suggests reciting “the hinged mobile computing device”.  Appropriate correction is required.

Examiner Note
The positively recited “one or more processor devices” element of claim 24 has been interpreted as requiring hardware.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6, 7, 10, 11, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri et al. (US 2019/0129596 A1; hereafter “Ligameri”) in further view of Miura et al. (US 2012/0092280 A1; hereafter “Miura”).

Regarding Claim 1, Ligameri teaches a method for a hinged mobile computing device having a first touch screen and a second touch screen hinged to each other, the method comprising: (Ligameri Fig. 2; [0085]: The display devices 124(1) and 124(2) may be connected to each other using a hinge (e.g., the hinge 206 of FIG. 2) that enables each display device to rotate relative to the other display device)
recognizing an engagement action of a digit on a virtual object displayed by a source application program on one of the first or second touch screens; (Ligameri [0005] [0023]: receiving a selection 
recognizing a dragging [or flicking] action of the digit with the virtual object following the recognized engagement action; (Ligameri [0005] [0023]: selecting an object and receive directional input to move the object; [0048] [0053]: dragging an object)
moving the virtual object according to the dragging [or flicking] action to a target destination on the first or second touch screens; (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10)
responsive to the target destination being a first location, performing a first action with respect to the virtual object in a default application program, (Ligameri [0047] [0052] [0060]: dragging an object to a first zone, performs associated action; a user may specify that when an object, such as file, that is being displayed on a first display device is moved on to the zone 506, the action causes the file to be launched using the associated application [default application program] on the second display device)
the default application being selected by the computing device based on a feature of the virtual object or a user preset; (Ligameri [0046] [0047] [0052]: default actions may be specified by the operating system and overridden by a particular application or by user preferences; [0066]: The operating system, a particular application, or the user's preferences may define one or more zones, the size and location of each zone, and the action performed by each zone) and Page 2 of 18Application No. 16/718,070 
Application Filing Date: December 17, 2019Docket No. 407465-US-NPresponsive to the target destination being a second location that differs from the first location, performing a second action with respect to the virtual object that differs from the first action. (Ligameri [0055] [0059] [0060] [0066]-[0069]: dragging the object to the second zone to perform a second action; Fig. 10 showing a second zone different from a first zone)
Ligameri does not discloses flicking action.
a flicking action (Miura [0030] [0043] [0054]: flicking operation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate flicking action as taught by Miura for the benefit of drag and drop on a hinged computing device of Ligameri, with a reasonable expectation of success, because flick gestures can also be used to relocate virtual objects, flick gestures increase a user's productivity and allows them to interact with their computing device and applications at a more effective level. Also flick gestures are designed such that a user has to do a minimal level of training/remembering in order to gain a significant benefit. In addition, both references (Ligameri and Miura) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interaction on hinged computing devices. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 6, Ligameri in view of Miura teaches wherein the target destination is a drop region located along an edge of the first or second touch screen, the drop region being the first location; (Ligameri [0055] [0056] Fig. 7 showing zone 506 being a drop region [target destination] is along an edge of a screen…NOTE: this zone 506 is construed as being the drop region being the first location; [0059] [0060]) and 
the first action includes opening the virtual object in a new instance of the default application program following moving the virtual object to the drop region. (Ligameri [0055] [0056]: the action associated with the zone 506 may be to open (e.g., maximize) [new instance] an object (e.g., the application 504(N)) to span both the display devices; [0059] [0060] [0066]; Miura [0033] [0034]) [The motivation of claim 1 is applicable to claim 6 and thereby incorporated]

Claim 7, Ligameri in view of Miura teaches whereinPage 4 of 18Application No. 16/718,070 Application Filing Date: December 17, 2019Docket No. 407465-US-NPthe new instance of the default application program is displayed on a same touch screen of the first and second touch screens as the drop region.  (Ligameri [0055] [0056]: the application is maximized to span both display devices as the drop region; [0059] [0060] Figs. 7, 8; Miura [0034] Fig. 4) [The motivation of claim 1 is applicable to claim 7 and thereby incorporated]

Regarding Claim 10, Ligameri in view of Miura teaches wherein the pin location to which the virtual object is pinned is a corner of an other of the first or second touch screens from where the engagement action occurred.  (Ligameri [0061] [0062] Fig. 9 showing the pinned location where the object is pinned to the other corner [506(1)] from where the engagement action occurred; Miura Fig. 6) [The motivation of claim 1 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Ligameri in view of Miura teaches wherein Docket No. 407465-US-NPthe pin location to which the virtual object is pinned is a corner of a same touch screen where the engagement action occurred.  (Ligameri [0061] [0062] Fig. 9 showing the pinned location where the object is pinned to the corner [506(2)] of the same touch screen from where the engagement action occurred) [The motivation of claim 1 is applicable to claim 11 and thereby incorporated]

Regarding Claim 13, Ligameri in view of Miura teaches wherein the pin location is a temporary location for the virtual object; (Ligameri [0061] [0062]: zone 506 may be used as a clipboard to temporarily store multiple objects) and 
the method further comprises, responsive to recognizing a subsequent dragging or flicking action on the virtual object pinned at the pin location, moving the virtual object to a subsequent target destination.  (Ligameri [0061] [0062] [0073]: enabling the user to remove the object from the zone 506 

Regarding Claim 21, Ligameri in view of Miura teaches wherein the target destination is a pin location as the second location; (Ligameri [0061] [0067] [0077]: object is moved to a zone which holds the object [pin location]; Fig. 9) and the second action includes pinning the virtual object to the pin location. (Ligameri [0061] [0067] [0069]: the zone area holds [pins] the object) [The motivation of claim 1 is applicable to claim 21 and thereby incorporated]

Regarding Claim 22, Ligameri in view of Miura teaches wherein the dragging action of the digit with the virtual object is recognized; (Ligameri [0023] [0072]: determination may be made that an object is being dragged on the touch screen display device; Miura [0030]: dragging action) and 
wherein the method further comprises: lifting the virtual object in response to the recognized engagement action; (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10)
recognizing a disengagement of the digit from the virtual object following moving the virtual object according to the dragging action to the target destination, (Ligameri [0069]: dragging and dropping an object to a particular one of the zones moves the object to the other display [target destination])
thePage 9 of 18Application No. 16/718,070 Application Filing Date: December 17, 2019Docket No. 407465-US-NPtarget destination being on an other of the first or second touch screens from the one of the first or second touch screens on which the engagement action was recognized; (Ligameri [0048] [0054] Fig. 6 showing that the target destination is the other display from which the engagement action was recognized) and 
dropping the virtual object at the target destination; (Ligameri [0069]: dragging and dropping an object to a particular one of the zones)
wherein the first action or the second action is performed following the dropping of the virtual object at the target destination.  (Ligameri [0069]: enable a user to cause various pre-programmed actions to be performed merely by dragging and dropping an object to a particular one of the zones) [The motivation of claim 1 is applicable to claim 22 and thereby incorporated]

Regarding Claim 23, Ligameri in view of Miura teaches wherein the flicking action of the digit with the virtual object is recognized; (Miura [0030] [0043]: flick operation)
wherein the second location is on an other of the first and second touch screens from the one of the first or second touch screens on which the engagement action was recognized; (Miura [0030] [0031]: second location is on the other screen from which the touch input has been recognized; Fig. 3) and 
wherein the second action includes opening the virtual object in a new instance of the source application program on the other of the first and second touch screens responsive to the flicking action being toward the other of the first and second touch screens.  (Miura [0030][0031]: the mobile phone terminal 1 activates the e-mail function corresponding to the icon 22 and displays a mail composition screen 31 [new instance] provided by the e-mail function on the touch panel 3 in responds to the flicking action toward the other screen; Fig. 3) [The motivation of claim 1 is applicable to claim 23 and thereby incorporated]

Regarding Claim 24, Ligameri teaches a hinged mobile computing device, comprising: a first touch screen; (Ligameri [0024] [0081] [0085]; Fig. 1 showing a first touch screen)
a second touch screen hinged to the first touch screen; (Ligameri [0024] [0081] [0085]; Fig. 1 showing a second touch screen hinged to the first touch screen)
one or more processor devices; (Ligameri [0024] [0025] [0083]: processor) and
one or more storage devices having instructions stored thereon executable by the one or more processor devices to: (Ligameri [0026] [0084]: memory, storage devices)
recognize an engagement action of a digit on a virtual object displayed by a source application program on one of the first or second touch screens; Application Filing Date: December 17, 2019 (Ligameri [0005] [0023]: receiving a selection input [engagement action] of an object; Fig. 5 showing virtual object displayed by a source application program on one of the display screens; [0053] Fig. 6 illustrates a finger of a hand as interacting with the touch screen display devices to select an object)
Docket No. 407465-US-NPrecognize a dragging [or flicking] action of the digit with the virtual object following the recognized engagement action; (Ligameri [0005] [0023]: selecting an object and receive directional input to move the object; [0048] [0053]: dragging an object)
move the virtual object according to the dragging [or flicking] action to a target destination on the first or second touch screens; (Ligameri [0023]: the object is moved according to the dragging/directional input to a zone [target destination]; Figs. 6 and 10)
responsive to the target destination being a first location, perform a first action with respect to the virtual object in a default application program, (Ligameri [0047] [0052] [0060]: dragging an object to a first zone, performs associated action; a user may specify that when an object, such as file, that is being displayed on a first display device is moved on to the zone 506, the action causes the file to be launched using the associated application [default application program] on the second display device) the default application being selected by the computing device based on a feature of the virtual object or a user preset; (Ligameri [0046] [0047] [0052]: default actions may be specified by the operating system and overridden by a particular application or by user preferences; [0066]: The operating system, a particular application, or the user's preferences may define one or more zones, the size and location of each zone, and the action performed by each zone) and 
responsive to the target destination being a second location that differs from the first location, perform a second action with respect to the virtual object that differs from the first action. (Ligameri [0055] [0059] [0060] [0066]-[0069]: dragging the object to the second zone to perform a second action; Fig. 10 showing a second zone different from a first zone)
Ligameri does not discloses flicking action.
However, Miura teaches a flicking action (Miura [0030] [0043] [0054]: flicking operation) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to incorporate flicking action as taught by Miura for the benefit of drag and drop on a hinged computing device of Ligameri, with a reasonable expectation of success, because flick gestures can also be used to relocate virtual objects, flick gestures increase a user's productivity and allows them to interact with their computing device and applications at a more effective level. Also flick gestures are designed such that a user has to do a minimal level of training/remembering in order to gain a significant benefit. In addition, both references (Ligameri and Miura) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interaction on hinged computing devices. This close relation between both of the references highly suggests a reasonable expectation of success.

Claims 2, 3, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Nilo et al. (US 10,444,976 B2; hereafter “Nilo”).

Regarding Claim 2, Ligameri in view of Miura may not explicitly teach every aspect of wherein the target destination is within an open window of a target application program as the second location; and the second action includes inserting the virtual object at a determined location within the open 
However, Nilo teaches wherein the target destination is within an open window of a target application program as the second location; (Nilo column 22 lines 50-54 Figs. 6A-6B showing the target destination is within an open window of a target application program as the second location) and 
the second action includes inserting the virtual object at a determined location within the open window of the target application program following moving the virtual object to the target destination. (Nilo column 23 lines 19-37: the object is inserted into the open window of the target application program following the drag and drop operation; Fig. 6C showing selected text [virtual object] inserted at a determined location within the open window of the target application program following moving the virtual object to the target destination)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to insert the virtual object at a determined location within the open window of the target application program as taught by Nilo for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, for copy/paste purposes. In addition, references (Ligameri in view of Miura and Nilo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on flexible computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 3, Ligameri in view of Miura in further view of Nilo teaches the method further comprising: following the engagement action and prior to the virtual object moving to the target destination, displaying a preview of the virtual object as it would appear inserted into the target application. (Nilo column 3 lines 32-36 column 23 lines 1-3: the drag and drop manager 310 manages 

Regarding Claim 8, Ligameri in view of Miura teaches wherein the dragging action of the digit with the virtual object is recognized; (Ligameri [0023] [0072]: determination may be made that an object is being dragged on the touch screen display device; Miura [0030]: dragging action) 
and an informational icon indicating an outcome of a drag and drop operation to the target destination is displayed adjacent [the thumbnail]. (Ligameri [0023] [0050] [0072]: a message indicating an action (associated with the zone) may be displayed; [0054] [0062]; Fig. 6 showing an adjacent message [information icon]; Miura [0068] [0069])
Ligameri in view of Miura teaches a representative object 902 (Ligameri [0061]-[0064]).  However, Ligameri in view of Miura may not explicitly teach every aspect of the virtual object is depicted by a thumbnail during the dragging action.
Nilo teaches the virtual object is depicted by a thumbnail during the dragging action; (Nilo column 13 lines 32-38: while being dragged, an item from a source application may be provided as a preview corresponding to a graphical representation of the item. For example, depending on the type of item, the preview of the item may be a thumbnail image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the virtual object to be depicted by a thumbnail during the dragging action as taught by Nilo for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, for previewing purposes. In addition, references (Ligameri in view of Miura and Nilo) teach features that are directed to analogous art and 

Regarding Claim 12, Ligameri in view of Miura teaches the virtual object is displayed as the thumbnail while pinned at the pin location.  (Ligameri [0061]: describing that the virtual object is displayed as a scaled version [thumbnail] in the clipboard zone [pin location]
However, Ligameri in view of Miura may not explicitly teach every aspect of wherein the virtual object is depicted by a thumbnail during the dragging or flicking action.
Nilo teaches wherein the virtual object is depicted by a thumbnail during the dragging or flicking action; (Nilo column 13 lines 32-38: while being dragged, an item from a source application may be provided as a preview corresponding to a graphical representation of the item. For example, depending on the type of item, the preview of the item may be a thumbnail image; column 6 lines 17-20)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the virtual object to be depicted by a thumbnail during the dragging action or flicking action as taught by Nilo for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, for previewing purposes. In addition, references (Ligameri in view of Miura and Nilo) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Donahue et al. (US 2016/0139776 A1; hereafter “Donahue”).

Claim 4, Ligameri in view of Miura may not explicitly teach every aspect of wherein Docket No. 407465-US-NPthe target destination is an affordance icon, the affordance icon being the first location; and the first action includes sharing the virtual object to the default application program following moving the virtual object to the affordance icon.  
However, Donahue teaches whereinPage 3 of 18Application No. 16/718,070Application Filing Date: December 17, 2019 Docket No. 407465-US-NPthe target destination is an affordance icon, the affordance icon being the first location; (Donahue [0053]-[0055]:  the target is a visual representation [affordance icon]; Fig. 6 showing the target destination is an affordance icon being in a first location; [0023] [0025] [0101])  and 
the first action includes sharing the virtual object to the default application program following moving the virtual object to the affordance icon.  (Donahue [0053]-[0055]: content 604 [virtual object] is shared with the default application program following the content 604 being dragged to the visual representation [affordance icon])
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to share the virtual object to the default application program following moving the virtual object to the affordance icon as taught by Donahue for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, in order to enhance content transfer, thus improving user convenience and efficiency (Donahue [0021]). In addition, references (Ligameri in view of Miura and Donahue) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Regarding Claim 5, Ligameri in view of Miura in further view of Donahue teaches the method further comprising: presenting the virtual object in a graphical user interface of the default application program. (Donahue [0053]-[0055]: the content 604 [virtual object] is presented in GUI of the default 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Sirpal et al. (US 2012/0110486 A1; hereafter “Sirpal”).

Regarding Claim 14, Ligameri in view of Miura teaches wherein the dragging or flicking action is performed on the one of the first or second touch screens [when the computing device is in a single screen mode in which the first and second touch screens are in a back-to-back orientation]; (Ligameri [0062]: user drags object on one of the display devices; Fig. 9; [0039] [0040] [0044] Fig. 3 showing a single screen mode where the touchscreens are in a back-to-back orientation; Miura [0030]) 
[and Page 6 of 18Application No. 16/718,070Application Filing Date: December 17, 2019Docket No. 407465-US-NPthe method further comprises: initiating a double screen mode in which the first and second touch screens are in a side-by-side orientation responsive to the mobile computing device being opened by rotation of the first and second touch screens relative to each other,] (Ligameri [0038] Fig. 2 showing hinged mobile device in a side-by-side orientation; Fig. 9) and 
responsive to recognizing a subsequent dragging or flicking action on the virtual object pinned at the pin location, moving the virtual object from the pin location on the one of the first or second touch screens to a subsequent target destination on an other of the first or second touch screens.  (Ligameri [0062] [0063]: the user may select an object, such as the object 902, stored in the zone 506, and drag the object to either of the display devices 124(1), 124(2). Thus, FIG. 9 illustrates the user dragging the object 902 displayed on the display device 124(2) for storage in the zone 506. The user then retrieves the object 902 from the zone 506 and drags the object 902 to a desired location on the display device 124(1).)
 is in a single screen mode in which the first and second touch screens are in a back-to-back orientation and the method further comprises: initiating a double screen mode in which the first and second touch screens are in a side-by-side orientation responsive to the mobile computing device being opened by rotation of the first and second touch screens relative to each other.
Sirpal teaches wherein the dragging or flicking action is performed on the one of the first or second touch screens when the computing device is in a single screen mode in which the first and second touch screens are in a back-to-back orientation; (Sirpal [0167]-[0169]: copy command [dragging or flicking] is performed in a single screen display)
and Page 6 of 18Application No. 16/718,070Application Filing Date: December 17, 2019Docket No. 407465-US-NPthe method further comprises: initiating a double screen mode in which the first and second touch screens are in a side-by-side orientation responsive to the mobile computing device being opened by rotation of the first and second touch screens relative to each other, (Sirpal [0099]-[0104] Fig. 3A showing initiating a double screen mode in which the first and second touch screens are in a side-by-side orientation responsive to the mobile computing device being opened by rotation of the first and second touch screens relative to each other)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to perform a drag or flick action when the computing device is in a single screen mode as taught by Sirpal for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, because Sirpal teaches “the ability to quickly and easily copy and paste different information from one central location, the universal clipboard application 708, saves the user time and input. Thus, the device 100 operates very intuitively .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Chae et al. (US 2012/0289290 A1; hereafter “Chae”).

Regarding Claim 16, Ligameri in view of Miura teaches wherein the flicking action of the digit with the virtual object is recognized; (Miura [0030] [0054]: flick operation is recognized)
prior to the engagement action, the virtual object is displayed by the source application program on the one of the first or second touch screens; (Ligameri [0047] Fig. 5 showing prior to an engagement action that he virtual object is displayed by the source application program on the one of the first or second touch screens; [0069] [0086])
Ligameri in view of Miura may not explicitly teach every aspect of the target destination is a graphical feature of a target application program displayed on an other of the first or second touch screens as the second location; and the second action includes sharing the virtual object to the target application program responsive to the flicking action being in a direction of the target application program.  
Chae teaches the target destination is a graphical feature of a target application program displayed on an other of the first or second touch screens as the second location; (Chae [0068]-[0070]: the target destination is the content area [graphical feature] of a target application program on the other display unit; Fig. 4) and
the second action includes sharing the virtual object to the target application program responsive to the flicking action being in a direction of the target application program.  (Chae [0068]-[0070] [0074]: the object is shared with the target application program; flick input Fig. 4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to share the virtual object to the target application program as taught by Chae for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, in order to enhance content transfer, thus improving user convenience and efficiency. In addition, references (Ligameri in view of Miura and Chae) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.
Page 7 of 18Application No. 16/718,070Application Filing Date: December 17, 2019Docket No. 407465-US-NP  
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Johansson et al. (US 2013/0222227; hereafter “Johansson”).

Regarding Claim 17, Ligameri in view of Miura teaches wherein the flicking action of the digit with the virtual object is recognized; (Miura [0030] [0054]: flick operation is recognized)
prior to the engagement action, the virtual object is displayed by the source application program on the one of the first or second touch screens; (Ligameri [0047] Fig. 5 showing prior to an engagement action that he virtual object is displayed by the source application program on the one of the first or second touch screens; [0069] [0086])
However, Ligameri in view of Miura may not explicitly teach every aspect of the target destination is an affordance icon displayed on the one of the first or second touch screens as the second 
Johansson teaches the target destination is an affordance icon displayed on the one of the first or second touch screens as the second location; (Johansson [0112]-[0116]: describing the target destination is an affordance icon displayed on the one of the first or second touch screens as the second location) and 
the second action includes sharing the virtual object to an operating system responsive to the flicking action being in a direction of the affordance icon. (Johansson [0116]-[0118]: the virtual object is flicked to the direction of graphical representation 823 share the virtual object to an operating system)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to share the virtual object to an operating system as taught by Johansson for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, because Johansson teaches that provides an intuitive way of performing actions in a collaborative environment by displaying device representations’ based on positons or directions [0107]. In addition, references (Ligameri in view of Miura and Johansson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on hinged computing devices. This close relation between the references highly suggests a reasonable expectation of success.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ligameri in view of Miura in further view of Vranjes et al. (US 2016/0034159 A1; hereafter “Vranjes”).

Regarding Claim 20, Ligameri in view of Miura does teach subsequent input actions (Ligameri [0061] [0062]) and flicking actions (Miura [0030] [0054]: flick operation). However, Ligameri in view of 
However, Vranjes teaches wherein the pin location is at a first outer corner of one of the first or second touch screens; (Vranjes [0077] [0078] [0087] Fig. 7 “714” showing the pin location is at a first outer corner; [0037] [0088]) and 
Page 8 of 18Application No. 16/718,070Docket No. 407465-US-NPthe method further comprises: recognizing a [subsequent flicking] action on the virtual object pinned at the pin location in a direction of an other outer corner of the first or second touch screens having the first outer corner; (Vranjes [0077] [0078] Fig. 7: user provides directional input to window 726 [pinned virtual object] in a direction to an other outer corner) and 
pinning the virtual object to an other pin location at the other outer corner responsive to recognizing [the subsequent flicking] action being in the direction of the other outer corner.  (Vranjes [0077] [0078]: window 726 is snapped to the other pin location at the other outer corner)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for pinning the virtual object to an other pin location at the other outer corner as taught by Vranjes for the benefit of drag and drop on a hinged computing device of Ligameri in view of Miura, with a reasonable expectation of success, for virtual objects to be conveniently and efficiently positioned for optimization purposes (Vranjes [0034]). In addition, references (Ligameri in view of Miura and Vranjes) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, drag and drop on computing devices. This close relation between the references highly suggests a reasonable expectation of success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents 
Lamontagne et al.
US 6,313,853 B1 – Directed to multi-service user interface [Abstract]
Reeves et al.
US 9,075,558 B2 – Directed to drag motion across seam of displays [Abstract]


US Patent Application Publications
Beykpour et al.
US 2012/0054674 A1 – Directed to docking [pinning] windows [virtual object] [Abstract]
Hayes 
US 2012/0131458 A1 – Directed to flicking to send content to operating system [Abstract]
Ikeda
US 2010/0188352 A1 – Relevant to claim 1
Kii
US 2010/0259494 A1 – Relevant to claim 1
Kim et al.
US 2019/0042066 A1 – Directed to hinged computing devices [Abstract]
Kosugi et al.
US 2018/0113550 A1 – Relevant to claim 1
Lee et al.
US 2011/0197155 A1 – Directed to providing a clipboard function using the dual display units [Abstract]
Tanaka
US 2011/0296329 A1 – Relevant to claim 1


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENNIFER NICHOLS
Primary Examiner
Art Unit 2142



/JENNIFER E NICHOLS/Primary Examiner, Art Unit 2142                                                                                                                                                                                                        April 29, 2021